COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  GREGORY PARRIS,                                §             No. 08-22-00138-CR

                       Appellant,                §                Appeal from the

  v.                                             §              277th District Court

  THE STATE OF TEXAS,                            §          of Mathews County, Texas

                         State.                  §             (TC# 19-0962-K277)

                                                 §
                                           ORDER
       Pending before this Court is Appellants’ motion to consolidate 08-22-00138-CR with cause

number 08-22-00140-CR. The motion is GRANTED.

       Therefore, it is ORDERED that cause number 08-22-00140-CR be consolidated with 08-

22-00138-CR, and cause number 08-22-00140-CR shall be dismissed due to consolidation. The

clerk’s record, notice of appeal and docketing statement filed in cause number 08-22-00140-CR

shall be filed as supplemental clerks record, an amended notice of appeal and an amended

docketing statement in this cause number. All other filings appear to be the same for both cause

numbers and therefore, will not be duplicated into the above cause number.

       IT IS SO ORDERED this 23rd day of September, 2022.


                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.